The judgment of the court was ■pronounced by
Kino, J.
The defendant is sued as the maker of a promissory note, payable in “ Mississippi currency.” He pleads in defence the prescription of five years. The note became due on the 1st. of Nov., 1839, and citation was served in this suit on the 9lh of October, 1845, more than five years after the maturity of the note. The prescription pleaded would have accrued, had it not been interrupted by the acknowledgments of the defendant, A witness, to whom the note way *405entrusted for collection, says that, several times within the four years last preceding the commencement of the suit, tho defendant recognized the dobt and promised to pay it, and, at one of the interviews, offered to secure its payment by a mortgage.
It-is contended in this court, that the plaintiffs can only exact payment in the bills of banks of the State of Mississippi, and that these were, at the maturity of tho note, at a discount of from twenty to thirty per cent. No such plea is set up in tli© answer, nor is there any evidence in the record to show that such was the intention of the parties in using the words “Mississippi currency.” In the absence of such proof, the terms must bo understood to mean the lawful currency of tho State, that which would constitute a legal tender, to wit, gold and silver, But giving to the terms used the interpretation most favorable to the defendant, that bank bills current in Mississippi were to be received in payment, still his defence would not avail him under the evidence. It is in proof that no bank bills have been current in that State since 1840, and that officers were forbidden from receiving depreciated Mississippi money, unless specially instructed.

Judgment affirmed,